Citation Nr: 0312585	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-19 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left knee replacement, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to May 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO in New 
York, New York, which confirmed and continued a 30 percent 
evaluation for a left knee disorder. 


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.   A left knee disorder is currently manifested by 
subjective complaints of pain; objective findings show 
limitation of flexion, with pain and weakness on flexion, a 
slight overextension and no findings of ankylosis, 
instability, or malunion or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a rating higher then 30 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5260, 
5261, 5262 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the April 
1998 rating decision, in the October 1998 statement of the 
case, the January 2003 supplemental statement of the case and 
a VA letter to the veteran dated in November 2002 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The rating 
decision, statement of the case and supplemental statement of 
the case provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Factual Background

The veteran served on active duty from January 1955 to May 
1958.

Records from the Social Security Administration reflect that 
the veteran was awarded disability benefits in December 1986.

During a March 1998 VA examination, the veteran complained of 
stiffness and
swelling of his knees.  He reported that he used crutches, a 
cane and corrective 
shoes.  On examination, the examiner noted minimal fluid in 
the left knee.  Range 
of motion of the left knee was as follows: extension -20 
degrees, flexion to 100 
degrees.  The diagnosis was bilateral total knee replacement.

In September 1998 the veteran submitted a statement which 
explained he had difficulty walking up and down stairs and 
walking long distances.  He also reported a continuous 
burning sensation in his knees.  He indicated that his left 
knee was weak and had no muscle.  

At a December 1998 VA examination, the veteran complained of 
increased pain in 
his knees.  He reported difficulty walking more than two to 
three blocks and standing more than ten to fifteen minutes.  
On examination, the left lower extremity was a half-inch 
shorter than the right lower extremity.  Range of motion of 
the left knee was as follows: extension lacking 5 to 10 
degrees, flexion 65 degrees.  There was evidence of 
instability of both medial and collateral ligaments of the 
knee.  There was no valgus deformity on weight bearing of the 
knee.  He was unable to do Lachman's test and McMurray's test 
due to pain and lack of range of motion in the knee.  The 
pertinent diagnosis was bilateral knee replacement, knee 
prosthesis well in place, bilateral arterial calcification 
seen in knee area.  An X-ray study of both knees, performed 
in December 1998, revealed that the veteran's bilateral knee 
replacement was in place, there was no sign of loosening and 
there were no new fractures or dislocations and no joint 
effusions.  Arterial calcification was noted.  The diagnostic 
impression was bilateral total knee prosthesis, no new 
fractures and no sign of loosening.

In January 1999, a VA examiner submitted a statement 
indicating the veteran had significant knee problems.  He 
reported that the veteran was status post bilateral total 
knee replacements and bilaterally had 10 degrees of flexion 
contractures in both of his knees and flexion to 95 degrees 
on the left knee.  The veteran reported numbness at times 
over the anterior aspect of his tibia on the left side.   

In October 1999, the same VA examiner submitted a statement 
explaining that the veteran was being followed in the 
Orthopedic Surgery Section at the Brooklyn VA Hospital.  He 
further indicated that the veteran had several operations on 
his knees and would eventually require revision of the left 
knee replacement.  The veteran was limited in his capacity to 
ambulate.

VA outpatient treatment notes dated August 1998 to November 
2002 reflect treatment for a variety of conditions.  The 
treatment notes were consistent in showing that the veteran 
required knee surgery sometime within a six-month period and 
in showing frequent complaints of pain in both knees.

During a December 2002 VA examination, the veteran complained 
of intermittent pain, stiffness and swelling of his knees.  
He reported problems with instability and giving away of the 
left knee.  The examiner noted that he was able to ambulate 
without assistive device, up to one block.  Occasional left 
knee instability was noted.  Range of motion of the left knee 
was as follows: extension from -5 degrees, flexion to 95 
degrees.  The examiner noted painful motion of the left knee 
with range of motion as well as pain and lack of endurance 
and crepitus.  Tenderness at the left knee anteriorly was 
noted.  He ambulated without an assistive device, his gait 
was functional and he had mild bilateral knees valgus.  The 
left leg was .5 inches shorter than the right.  The examiner 
noted that stability was bilaterally within normal limits.  
The diagnosis was bilateral total knee replacement for post-
traumatic osteoarthritis.  An X-ray study of the left tibia 
and fibula performed February 2000 showed status post total 
knee replacement.

Analysis

The veteran contends that his service-connected left knee 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's left knee disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under Diagnostic Code 5055.  
Under this code, the replacement of the knee joint with a 
prosthesis warrants a 100 percent rating following the 
implantation of the prosthesis.  Thereafter, a 60 percent 
rating is warranted if there are chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity. Intermediate degrees of residual weakness, pain or 
limitation of motion, are rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  The minimum rating is 30 percent 
for a total knee replacement.  See 38 C.F.R. § 4.71a.

Diagnostic codes 5256, 5260, 5261 and 5262, pertaining to 
ankylosis of the knee, flexion of the knee, extension of the 
knee, and impairment of the tibia and fibula due to malunion 
or nonunion, are factually inapplicable in this case, as 
ankylosis of the knee, flexion limited to 15 degrees, 
extension limited to 30 degrees, nor malunion or nonunion of 
the knee are shown.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Rather, the objective findings reflect that 
he ambulates without the use of aids, he does not wear a 
brace on his left knee, and his gait and balance are normal.

Diagnostic Code 5260 provides a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a.  Diagnostic Code 5261 provides that a 40 percent 
evaluation is warranted is extension is limited to 30 
degrees. Id.

The medical evidence shows that the veteran has some 
limitation of motion on flexion, due to pain and some 
weakness.  Flexion was shown to 95 degrees (normal flexion 
being to 140 degrees); extension was to -5 degrees.  See 38 
C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, which 
pertains to limitation of motion on flexion, the veteran's 
demonstrated limitation of flexion was less than required for 
even a noncompensable rating.  It follows that his 
demonstrated limitation of motion does not meet the criteria 
for 60 percent rating under Diagnostic Code 5055, which 
requires chronic residuals consisting of severe painful 
motion or weakness of the right knee.  Nonetheless, under 
Diagnostic Code 5055, the minimum rating permissible is 30 
percent, which is appropriate for the veteran's left knee 
disorder.  In the absence of medical evidence showing more 
severe disability, such as limitation of flexion to 15 
degrees, limitation of extension to 30 degrees or more, 
ankylosis, or impairment of the right tibia and fibula due to 
either malunion or nonunion, a disability evaluation in 
excess of 30 percent is not warranted. Id.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's left knee disorder, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts, 5 Vet. App. 532, 539 (1993).

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40." 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   While the 
physician examining the veteran during range of motion 
studies noted that flexion and extension was limited due to 
pain, the medical evidence does not support findings of pain 
on motion of the left knee to such degree as to satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.

Lastly, there is no showing that the veteran's status post 
left knee disorder presents so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 30 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Specifically, the record is 
devoid of evidence showing that the veteran's left knee 
disorder results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
It should be remembered that, generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.2.  
In view of this, and the lack of evidence that the veteran's 
service-connected left knee disorder has required frequent 
periods of hospitalization or has otherwise rendered 
impractical the application of the regular schedular 
standards, the Board is not required to remand this claim to 
the RO for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
     

ORDER

A disability rating in excess of 30 percent for left knee 
disorder is denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

